UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-35777 New Residential Investment Corp. (Exact name of registrant as specified in its charter) Delaware 45-3449660 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1345 Avenue of the Americas, New York, NY (Address of principal executive offices) (Zip Code) (212) 798-3150 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulations S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated filerx (Do not check if a smaller reporting company)Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date. Common stock, $0.01 par value per share: 253,186,279 shares outstanding as of November 8, 2013. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This report contains certain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, which statements involve substantial risks and uncertainties. Such forward-looking statements relate to, among other things, the operating performance of our investments, the stability of our earnings, and our financing needs. Forward-looking statements are generally identifiable by use of forward-looking terminology such as “may,” “will,” “should,” “potential,” “intend,” “expect,” “endeavor,” “seek,” “anticipate,” “estimate,” “overestimate,” “underestimate,” “believe,” “could,” “project,” “predict,” “continue” or other similar words or expressions. Forward-looking statements are based on certain assumptions, discuss future expectations, describe future plans and strategies, contain projections of results of operations or of financial condition or state other forward-looking information. Our ability to predict results or the actual outcome of future plans or strategies is inherently uncertain. Although we believe that the expectations reflected in such forward-looking statements are based on reasonable assumptions, our actual results and performance could differ materially from those set forth in the forward-looking statements. These forward-looking statements involve risks, uncertainties and other factors that may cause our actual results in future periods to differ materially from forecasted results. Factors which could have a material adverse effect on our operations and future prospects include, but are not limited to: ● reductions in cash flows received from our investments; ● our ability to take advantage of investment opportunities at attractive risk-adjusted prices; ● our ability to take advantage of investment opportunities in excess mortgage servicing rights (“Excess MSRs”); ● our ability to deploy capital accretively; ● our counterparty concentration and default risks in Nationstar Mortgage LLC (“Nationstar”), Springleaf Finance, Inc. (“Springleaf”) and other third-parties; ● a lack of liquidity surrounding our investments which could impede our ability to vary our portfolio in an appropriate manner; ● the impact that risks associated with subprime mortgage loans and consumer loans, as well as deficiencies in servicing and foreclosure practices, may have on the value of our residential mortgage-backed securities (“RMBS”) and consumer loan portfolios; ● the risks that default and recovery rates on our real estate securities, residential mortgage loans and consumer loans deteriorate compared to our underwriting estimates; ● changes in prepayment rates on the loans underlying certain of our assets, including, but not limited to, our Excess MSRs; ● the risk that projected recapture rates on the portfolios underlying our Excess MSRs are not achieved; ● the relationship between yields on assets which are paid off and yields on assets in which such monies can be reinvested; ● the relative spreads between the yield on the assets we invest in and the cost of financing; ● changes in economic conditions generally and the real estate and bond markets specifically; ● adverse changes in the financing markets we access affecting our ability to finance our investments; ● the quality and size of the investment pipeline and the rate at which we can invest our cash; ● changing risk assessments by lenders that potentially lead to increased margin calls, not extending our repurchase agreements or other financings in accordance with their current terms or entering into new financings with us; ● changes in interest rates and/or credit spreads, as well as the success of any hedging strategy we may undertake in relation to such changes; ● impairments in the value of the collateral underlying our investments and the relation of any such impairments to our judgments as to whether changes in the market value of our securities or loans are temporary or not and whether circumstances bearing on the value of such assets warrant changes in carrying values; ● the availability and cost of capital for future investments; ● competition within the finance and real estate industries; ● the legislative/regulatory environment, including, but not limited to, the impact of the Dodd-Frank Wall Street Reform and Consumer Protection Act (“Dodd-Frank Act”), U.S. government programs intended to stabilize the economy, the federal conservatorship of the Federal National Mortgage Association (“Fannie Mae”) and the Federal Home Loan Mortgage Corporation (“Freddie Mac”) and legislation that permits modification of the terms of loans; ● our ability to maintain our qualification as a real estate investment trust (“REIT”) for U.S. federal income tax purposes and the potentially onerous consequences that any failure to maintain such qualification would have on our business; ● our ability to maintain our exemption from registration under the Investment Company Act of 1940 (the “1940 Act”) and the fact that maintaining such exemption imposes limits on our operations; and ● other risks detailed from time to time below, particularly under the heading “Risk Factors,” and in our other reports filed with or furnished to the Securities and Exchange Commission (the “SEC”). Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. The factors noted above could cause our actual results to differ significantly from those contained in any forward-looking statement. New risks and uncertainties arise from time to time, and it is impossible for us to preduct those events or how they may affect us. We caution that you should not place undue reliance on any of our forward-looking statements, which reflect our management’s views only as of the date of this report. Except as required by law, we are under no obligation (and expressly disclaim any obligation) to update or alter any forward-looking statement, whether written or oral, that we may make from time to time, whether as a result of new information, future events or otherwise. SPECIAL NOTE REGARDING EXHIBITS In reviewing the agreements included as exhibits to this Quarterly Report on Form 10-Q, please remember they are included to provide you with information regarding their terms and are not intended to provide any other factual or disclosure information about the Company or the other parties to the agreements. The agreements contain representations and warranties by each of the parties to the applicable agreement. These representations and warranties have been made solely for the benefit of the other parties to the applicable agreement and: ● should not in all instances be treated as categorical statements of fact, but rather as a way of allocating the risk to one of the parties if those statements prove to be inaccurate; ● have been qualified by disclosures that were made to the other party in connection with the negotiation of the applicable agreement, which disclosures are not necessarily reflected in the agreement; ● may apply standards of materiality in a way that is different from what may be viewed as material to you or other investors; and ● were made only as of the date of the applicable agreement or such other date or dates as may be specified in the agreement and are subject to more recent developments. Accordingly, these representations and warranties may not describe the actual state of affairs as of the date they were made or at any other time. Additional information about the Company may be found elsewhere in this Quarterly Report on Form 10-Q and the Company’s other public filings, which are available without charge through the SEC’s website at http://www.sec.gov. The Company acknowledges that, notwithstanding the inclusion of the foregoing cautionary statements, it is responsible for considering whether additional specific disclosures of material information regarding material contractual provisions are required to make the statements in this report not misleading. NEW RESIDENTIAL INVESTMENT CORP. FORM 10-Q INDEX PAGE Part I. Financial Information 1 Item 1. Financial Statements 1 Consolidated Balance Sheets as of September 30, 2013 (Unaudited) and December 31, 2012 1 Consolidated Statements of Income (Unaudited) for the three and nine months ended September 30, 2013 and2012 2 Consolidated Statements of Comprehensive Income (Unaudited) for the three and nine months ended September 30, 2013 and 2012 3 Consolidated Statement of Changes in Stockholders’ Equity (Unaudited) for the nine months ended September 30, 2013 4 Consolidated Statements of Cash Flows (Unaudited) for the nine months ended September 30, 2013 and 2012 5 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Item 3. Quantitative and Qualitative Disclosures About Market Risk 62 Item 4. Controls and Procedures 64 Part II. Other Information 65 Item 1. Legal Proceedings 65 Item 1A. Risk Factors 65 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 93 Item 3. Defaults Upon Senior Securities 93 Item 4. Mine Safety Disclosures 93 Item 5. Other Information 93 Item 6. Exhibits 95 Signatures 99 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NEW RESIDENTIAL INVESTMENT CORP. AND SUBSIDIARIES (formerly known as NIC MSR LLC) CONSOLIDATED BALANCE SHEETS (dollars in thousands) September30,2013 (Unaudited) December31,2012 Assets Real estate securities, available-for-sale $ $ Investments in excess mortgage servicing rights, at fair value Investments in excess mortgage servicing rights, equity method investees, at fair value — Investments in consumer loans, equity method investees — Residential mortgage loans, held-for-investment — Cash and cash equivalents — Other assets 84 $ $ Liabilities and Equity Liabilities Repurchase agreements $ $ Trades payable — Due to affiliates Dividends payable — Accrued expenses and other liabilities Commitments and contingencies Stockholders’ Equity Common Stock, $0.01 par value, 2,000,000,000 shares authorized, 253,186,279 issued and outstanding at September 30, 2013 — Additional paid-in capital Retained earnings — Accumulated other comprehensive income Total Stockholders’ Equity $ $ See notes to consolidated financial statements. 1 NEW RESIDENTIAL INVESTMENT CORP. AND SUBSIDIARIES (formerly known as NIC MSR LLC) CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (dollars in thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Interest income $ Interest expense Net Interest Income Impairment Other-than-temporary impairment (“OTTI”) on securities — — — Net interest income after impairment Other Income Change in fair value of investments in excess mortgage servicing rights Change in fair value of investments in excess mortgage servicing rights, equity method investees — — Earnings from investments in consumer loans, equity method investees — — Gain on settlement of securities — — Operating Expenses General and administrative expenses Management fee allocated by Newcastle — Management fee to affiliate — — Incentive compensation to affiliate — — Net Income $ Income Per Share of Common Stock Basic $ Diluted $ Weighted Average Number of Shares of Common Stock Outstanding Basic Diluted Dividends Declared per Share of Common Stock $ $
